—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about September 3, 1997, adjudicating appellant *344a juvenile delinquent, upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placing him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The court properly adjourned the proceedings to a date only seven days beyond the 60-day time limit set forth in Family Court Act § 340.1 (2). Since there was no basis for severance, the court made a reasonable accommodation to co-counsel’s vacation schedule, and thus there was good cause for the adjournment (see, Matter of Frank C., 70 NY2d 408; Matter of Walter P., 203 AD2d 213, lv denied 84 NY2d 807). Concur— Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.